Opinion by
Richardson, J.
In accordance with stipulation of counsel that the
entries involved in this protest were previously the subject of a decision and judgment, dated April 18, 1962, reported as International Packers, Limited v. United States, reappraisement R58/12276, etc. (not published), in which the values per dozen tins, net, packed, were found to be as follows:
Entry No. CE 25612_$2. 4858
“ CE 25615_ 2.4858
“ CE 26930_ 2.5926
the claim of the plaintiff was sustained, and the collector was directed to re-liquidate the entries accordingly.